Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Los señores jueces que componen un tribunal apelativo, *394aislados de por sí del diario acontecer debido a la naturaleza del cargo que ocupan, no pueden darse el lujo de encerrarse en un edificio sin ventanas con el único propósito y objetivo de elaborar normas de derecho con total y completa abstrac-ción de los hechos de un caso y, sobre todo, de la realidad que vive, y ha vivido el pueblo en que conviven.
La supuesta corrección teórica de las normas no lo es el todo, como tampoco puede constituir el único objetivo de la decisión judicial a emitirse. Poco valor tienen las normas jurisprudenciales si sus resultados y efectos dan al traste con las realidades y mejores intereses de los ciudadanos de un país, que en última instancia son los que sufren en carne propia el impacto de las referidas decisiones.
La opinión mayoritaria que se emite en el presente caso es un ejemplo vivo de lo anteriormente expresado. La misma nos recuerda nuestras expresiones en el voto disidente que emitiéramos en el caso de San Lorenzo Trad., Inc. v. Hernández, (1) a los efectos de que “lo complicado y elaborado no necesariamente es lo jurídicamente correcto”.
La norma que se implanta por mediación de la presente decisión no sólo resulta ser, dados los hechos específicos del caso ante nuestra consideración, incorrecta en su aplicación sino que desastrosa a los mejores intereses del pueblo de Puerto Rico.

I-El trasfondo histórico

Hace algunos años escuchamos decir a un amigo que la política había desplazado al juego de la pelota como el deporte nacional de Puerto Rico. Se refería el amigo al hecho de que en nuestro país, a diferencia de otros países democráticos en que la política es tema obligatorio exclusi-vamente durante el año de elecciones generales, la atención de nuestra ciudadanía es víctima del tema de la política durante los trescientos sesenta y cinco días de cada año por razón de que no bien se celebra una elección general, nues-*395tros líderes políticos al otro día comienzan la próxima cam-paña electoral.
Convencidos honesta y genuinamente cada uno de esos líderes políticos del hecho de que tanto ellos como el partido a que cada cual pertenece constituyen la única y mejor solución a los muchos y variados problemas que aquejan a nuestro pueblo, dichos líderes, en ocasiones, se exceden en la medida de su propaganda política. Nuestro pueblo literal-mente ha sido “bombardeado” con interminable propaganda de tipo político. La situación se convierte en insostenible (2) cuando se utilizan fondos públicos para costear esa desme-dida propaganda política, fondos tan necesarios para la solución de los graves problemas que aquejan a nuestros ciudadanos.
Como corolario de esa genuina y honesta preocupación de nuestros líderes políticos, no es de extrañar, en su conse-cuencia el hecho de que en los últimos diez años la materia de reglamentación del asunto electoral haya sido objeto de “atención especial” en tres ocasiones distintas por parte de las diferentes administraciones que han dirigido la cosa pública, a saber: en 1974, en 1977 y en 1983. (3)
En ese año de 1974 ocurrió algo fuera de lo común: por primera vez en nuestra historia una administración entendió que debía autolimitarse en el gasto de fondos públicos en relación con la política partidista, gesto que, aun cuando incompleto, (4) merece el reconocimiento de todas las perso-nas que creen en una sana administración pública.
*396Expresando, en su exposición de motivos (5) y en lo per-tinente, que la “propaganda excesiva de los partidos y can-didatos son, entre otros, formas abiertas y veladas de coac-ción y violencia electorales”. (Énfasis suplido.) El legislador dispuso que:
Artículo 3-014 — Gastos de Agencias.—
Se prohíbe el que cualquier agencia de gobierno incurra en gastos en el uso de cualquier medio de difusión en que se expongan los programas, proyectos, logros, realizaciones y/o planes o proyecciones futuras, desde el día primero de enero hasta la fecha del la celebración de la elección general, excepto aquellos anuncios de prensa requeridos por ley. Asimismo, se exceptúan aquellos anuncios que sean utilizados para difundir información de interés público, de urgencia o emergencia, pero éstos se permitirán sólo con la autorización previa del Tribunal Electoral. (Énfasis suplido.)
Como ya expresáramos, en el 1977 se aprobó una nueva ley electoral por una nueva administración. Se mantuvo, sin embargo, la prohibición antes transcrita, (6) acción que igualmente merece el reconocimiento de todos.
Celebradas las elecciones de 1980, y pasado un período de transición, Puerto Rico vive algo totalmente nuevo por pri-mera vez en su historia: un partido político domina la Rama Ejecutiva y otro domina ambas cámaras legislativas.
*397A base de las experiencias sufridas en las elecciones generales de 1980, llega un momento en que los partidos polí-ticos principales entienden —puesta su vista y atención en las elecciones generales a celebrarse en 1984— que se debe legislar y aprobar una ley electoral enmendatoria de la anterior.
En esta ocasión, sin embargo, la cosa es distinta: ya no domina un solo partido; tiene que, por obligación, existir con-senso. Nuestros líderes políticos, aunando esfuerzos y ponien-do el bienestar de Puerto Rico por encima de todo, se crecen. Trabajando por conducto de una comisión compuesta por distinguidos puertorriqueños se pudo lograr un acuerdo. Nace a la luz pública, por unanimidad, una “nueva” ley electoral, la Ley Núm. 3 de 10 de enero de 1983.
El Art. 8.001 de la Ley Electoral vigente, dispone:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esta dispo-sición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aque-llos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Esta-tal de Elecciones. (Énfasis suplido.)
Como podemos inmediatamente notar, en lo pertinente al caso ante nuestra consideración, hubo una sustancial, impor-tante y extraordinaria enmienda: se incluye a la Asamblea Legislativa de Puerto Rico en la ejemplarizante prohibición contenida en el citado Art. 8.001 de la Ley Electoral.
En otras palabras, la presente y actual Asamblea Legis-lativa de Puerto Rico en ese proceso de negociación que *398resultó en un acuerdo unánime y que desembocó en la apro-bación de la citada Ley Núm. 3 de 10 de enero de 1983, con-sintió expresa y explícitamente a ser fiscalizada por la Comisión Estatal de Elecciones —y, en última instancia, por los tribunales— en cuanto a la utilización de fondos públicos durante año de elecciones generales en lo referente a la difusión de sus programas, proyectos, logros, realizaciones, proyecciones o planes.

ll-Los hechos específicos del caso

El 8 de febrero de 198U, el Señor Secretario del Senado de Puerto Rico, Ledo. Hipólito Marcano, a nombre y en representación de ese alto cuerpo radicó ante la Comisión Estatal de Elecciones una “Solicitud de Autorización o Rati-ficación” —de conformidad con el citado Art. 8.001 de la Ley Electoral— para que se le autorizara el pagar con fondos públicos la televisación de unas vistas públicas a ser cele-bradas por la Comisión de lo Jurídico del Senado en relación con el proyecto de ley para crear el cargo de Fiscal Especial Independiente. (7)
El Presidente de la Comisión Estatal de Elecciones, Ledo. César R. Vázquez Díaz, actuando en calidad de oficial examinador de la referida Comisión (8) denegó la solicitud de referencia. Resolvió, en síntesis, que la Comisión tenía “jurisdicción” sobre la Asamblea Legislativa en virtud de las disposiciones del citado Art. 8.001 de la Ley Electoral y que las vistas públicas en controversia no cumplían con la defi-nición de “interés público” contenida en el Reglamento de Control de Gastos en los Medios de Difusión Pública emitida *399por la Comisión, cuyo Reglamento tenía el propósito de evitar que los organismos gubernamentales, usando fondos públicos, realizaran “solapadamente campaña política”.
Inconforme con la resolución emitida, el Senado de Puerto Rico por conducto de su Presidente, Hon. Miguel A. Hernández Agosto, radicó ante el pleno de la Comisión Esta-tal de Elecciones un escrito de apelación. Reprodujo, en síntesis, los argumentos que había esbozado en la solicitud de autorización enmendada que había radicado.
No habiendo unanimidad entre los señores comisionados electorales, por mandato de ley, le correspondió emitir el voto decisivo al señor presidente de la Comisión, Ledo. César R. Vázquez Díaz. En esta ocasión, en su carácter de presi-dente, se revocó a sí mismo, en el carácter de oficial exami-nador. (9) Determinó que las vistas en controversia conlleva-ban “un interés público de tal naturaleza” que justificaban la autorización del uso de fondos públicos.
Con fecha de 5 de marzo de 1984, cinco ciudadanos de este país —en su capacidad de electores inscritos en el Estado Libre Asociado de Puerto Rico y como tales en su carácter de “parte afectada” en los derechos que le concede la Ley Electoral de Puerto Rico, en específico el Art. 2.002 de la misma— radicaron una petición ante el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, para revisar la Resolución de 22 de febrero de 1984 emitida por el señor presidente de la Comisión Estatal de Elecciones.
Mediante opinión y sentencia de fecha 16 de marzo de 1984, el honorable Tribunal Superior, Sala de San Juan —Hon. Wilfredo Alicea López, Juez— declaró sin lugar la referida petición, básicamente, por los siguientes dos fun-damentos: que los cinco electores recurrentes no tenían capacidad jurídica para solicitar la revisión de la resolución emitida por la Comisión, y que el “uso de fondos públicos para la difusión televisada de las vistas no está prohibido por *400el Art. VI, Sec. 9 de nuestra Constitución porque dicha difusión persigue un fin público legítimo”. (10)
Habiéndose radicado recurso de certiorari el 19 de marzo de 1984 para revisar dicha sentencia, este Tribunal ese mismo día emitió resolución negándose a revisar la mis-ma. (11)
Así las cosas, el 21 de marzo de 1984 el Señor Goberna-dor de Puerto Rico, Hon. Carlos Romero Barceló, presentó ante el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, una demanda sobre injunction preliminar, injunction permanente y sentencia declaratoria contra los Hons. Miguel Hernández Agosto y Francisco Aponte Pérez, Presi-dente del Senado de Puerto Rico y de la Comisión de lo Jurí-dico de dicho cuerpo, respectivamente. Solicitó del tribunal de instancia que dictara un injunction preliminar y perma-nente que prohibiera al Senado de Puerto Rico el utilizar fondos públicos para televisar las antes mencionadas vistas públicas y que dictara sentencia declaratoria que resolviera que ni el Senado ni su Comisión de lo Jurídico pueden uti-lizar fondos públicos con fines político-partidistas en vio-lación de nuestra Constitución y del Art. 8.001 de la Ley Electoral. (12)
Señalada por el tribunal de instancia la vista sobre mos-tración de causa, dicho tribunal, en unión a los abogados de las partes, tuvo la oportunidad de apreciar la grabación en “video-cassette” de la vista celebrada por la Comisión de lo *401Jurídico el día 20 de marzo de 198k, en cuya vista, según alegaba la parte demandante, surgieron incidentes que demostraban que la parte demandada estaba haciendo propaganda de tipo político-partidista.
Con fecha de 23 de marzo de 1983 el tribunal de instan-cia —Hon. Wilfredo Alicea López, Juez— emitió una reso-lución y orden mediante la cual desestimó en todas sus partes la acción interdictal; “retuvo” la causa de acción como un pleito de sentencia declaratoria; y emitió una orden, al amparo de la Regla 56.5 de las de Procedimiento Civil, que prohibió provisionalmente el pago con fondos públicos de las vistas hasta que resolviera el caso.
Los demandados antes mencionados radicaron el 26 de marzo de 1984 ante este Tribunal una petición de certiorari en revisión de dicha resolución y orden en la que alegaron, en síntesis, que había errado el tribunal de instancia al “con-tinuar con una acción civil de sentencia declaratoria contra los senadores demandados cuando la cuestión envuelta cae dentro del ámbito de una actividad legislativa legítima” y al “no reconocer el carácter absoluto de la inmunidad parla-mentaria”. Dicha parte demandada, en adición, mediante la radicación de una moción en auxilio de jurisdicción “solicitó” de este Tribunal (13) que emitiera una orden de suspensión de la resolución y orden del tribunal de instancia hasta que se determinara finalmente sobre la petición de certiorari.
Mediante resolución de fecha 27 de marzo de 1984, (14) este Tribunal concedió a la parte demandante recurrida un plazo “para que exprese lo que crea menester con respecto a lo solicitado”. En adición, y en auxilio de la juris-dicción de este Tribunal, se dejó sin efecto la resolución y *402orden recurrida y se ordenó la paralización de los procedi-mientos en el tribunal de instancia. (15)
III-La decisión emitida; sus efectos y consecuencias
Una mayoría de este Tribunal, con la conclusión de que las disposiciones del citado Art. 8.001 de la Ley Electoral vigente no pueden entenderse “como un intento de convertir su limitado objetivo en la peligrosa disminución del histórico derecho [de las Asambleas Legislativas] a la inmunidad, en el cercenamiento de la función informativa parlamentaria y en una cuestionable obligación judicial de juzgar actuaciones legislativas cuya evaluación le corresponde al electorado del país” (énfasis suplido), revoca la resolución y orden emitida por el tribunal de instancia y ordena la desestimación de la demanda radicada.
Procede que analicemos por partes la antes transcrita conclusión:
A - La expresión respecto al supuesto limitado objetivo de la ley en controversia se basa en que la mayoría de este Tribunal ha “escudriñado el historial legislativo de la Ley Núm. 3 de 10 de enero de 1983” y no encontró “indicación alguna de que, al incluirse a la Asamblea Legislativa en la prohibición expuesta en el Art. 8.001, la intención de ésta fuese renunciar a parte sustancial de sus prerrogativas y abolir toda posibilidad de televisar sus procedimientos a menos que medie el consentimiento de la Comisión Estatal de Elecciones y de los tribunales ...”. (Énfasis suplido.)
De entrada, nos parece pertinente recordar y señalar las sabias palabras de este Tribunal, por voz del Hon. Carlos Santana Becerra, en Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964), a los efectos de que “la ley es la expresión de un propósito o fin deseado y querido” y que el “texto claro de la ley es la expresión por excelencia de la intención legis-*403lativa”; las del Hon. Juez Asociado Hutchinson en Martínez v. Junta Insular de Elecciones, 43 D.P.R. 413 (1932), a los efectos de que el “objeto y fin de toda interpretación estatu-taria es determinar el significado del estatuto de que se trate. Cuando ese significado lo expresa la Legislatura misma en términos claros e inequívocos, no hay margen ni excusa para interpretaciones”; y las del compañero Juez Asociado, Hon. Hiram Torres Rigual, en Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654, 657-658 (1982), a los efectos de que nuestra “función es interpretar la ley y no juzgar su bondad o sabiduría. Por eso, no debemos frustrar los propósitos de un estatuto cuando la letra es clara y expresa sin ambigüedad la intención del legislador . . .”. (Énfasis suplido.)
Las disposiciones del Art. 8.001 de la Ley Electoral vigente son claras e inequívocas. No hay necesidad de que persona alguna pierda su tiempo “escudriñando” su historial legislativo. La intención, propósitos y objetivos del legislador al originalmente crear dicho estatuto en el 1974, al mante-nerlo en la nueva legislación de 1977, y al enmendarlo, para incluir a las ramas legislativa y judicial, en el 1983 son diáfanamente claros. Como bien expresara el Hon. Antonio Negrón García, Juez Asociado de este Tribunal, en la opinión disidente que emitiera en el caso de P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 467 (1980), refiriéndose al Art. 8.001 según el mismo leía en el año 1977 cuando únicamente incluía a las agencias del Gobierno:
Plasma un principio de alta moralidad en la adminis-tración pública e intenta lograr los siguientes objetivos: (a) directamente, evitar que las agencias gubernamentales usan-do fondos públicos y so pretexto de exponer sus ejecutorias o planes, realicen solapadamente campaña política en favor del partido en el poder y aquellos incumbentes que aspiran nuevamente a ser electos; (b) reducir las ventajas reconocidas que gozan los candidatos incumbentes —a través del acceso a los electores y público en general por medio de la televisión, prensa y radio— que el solo ejercicio y exposición del cargo *404conlleva sobre sus opositores; y (c) indirectamente, frenar los excesos y economizar al erario público y a los contribuyentes los gastos ordinarios de publicidad en año de elecciones. (Énfasis suplido.)
Como fundamento adicional del mal llamado “limitado objetivo” de la ley aquí en discusión, señala la mayoría de este Tribunal que no han “hallado jurisdicción alguna donde se detenga la transmisión directa de procedimientos legisla-tivos por razón de que se trate de un año eleccionario o por estar presentes entre los legisladores candidatos a reelec-ción . . Ello no es para que nadie se extrañe ni se sorprenda. En ninguna otra jurisdicción existe una dispo-sición de ley similar a la del Art. 8.001 de la Ley Electoral vigente.
En relación con este aspecto, por último, y como surge de la relación de hechos que hiciéramos en la parte I de la pre-sente ponencia, el Art. 8.001 según reza en la actualidad fue el producto o fruto de un proceso encomiable de autolimi-tación por parte de nuestro gobierno. Como todo procedi-miento en que se toma la decisión de “recortar” o limitar “algo” a lo que tenemos derecho, el mismo fue lento pero, afortunadamente, efectivo, culminando el mismo en un extraordinario principio de sana administración pública. En el 1974 y 1977 la Rama Ejecutiva cedió. En el 1983, pro-ducto ello de conversaciones y negociaciones que culminaron en un acuerdo, la Rama Legislativa consintió en ser cubierta por dicha disposición legal.
Como para que no quedara duda en la mente de persona alguna de que la intención, objeto y propósito de la referida disposición legal es impedir todo gasto de fondos públicos durante año de elecciones (16) con el propósito de exponer programas, proyectos, planes, etc., se incluyó a la Rama Judicial. Nos parece que es forzosa la conclusión de que el “objetivo” de dicha medida no puede ser uno “limitado” como sostiene la mayoría de este Tribunal.
*405B - La inmunidad legislativa
Dispone el Art. Ill, Sec. 14, de la Constitución del Estado Libre Asociado de Puerto Rico que:
Ningún miembro de la Asamblea Legislativa será arrestado mientras esté en sesión la cámara de la cual forme parte, ni durante los quince días anteriores o subsiguientes a cualquier sesión, excepto por traición, delito grave, o alteración de la paz; y todo miembro de la Asamblea Legislativa gozará de inmunidad parlamentaria por sus votos y expresiones en una u otra cámara o en cualquiera de sus comisiones. (Énfasis suplido.)
Nadie niega la sabiduría de dicha disposición constitu-cional. Tampoeo se discute el hecho de que contra los señores legisladores no se podrán instar acciones legales —civiles o criminales— por lo que hagan o expresen en el desempeño de sus funciones como tales.
Ahora bien, el derecho a la inmunidad, no empece a ser constitucional, puede ser objeto de renuncia. Todo lo que se requiere es que la renuncia sea expresa, voluntaria e inteli-gentemente realizada y con conocimiento de las consecuen-cias. Brady v. United States, 397 U.S. 742, 748 (1970) (17); Pagán Hernández v. Universidad de P.R., 107 D.P.R. 720 (1978); Pueblo v. Morales Romero, 100 D.P.R. 436 (1972).
El Tribunal Supremo de Estados Unidos de América en el caso de Edelman v. Jordan, 415 U.S. 651 (1974) —refe-rente el mismo a si un estado había renunciado a su inmu-nidad a ser demandado— señaló, en lo pertinente, lo si-guiente:
In deciding whether a State has waived its constitutional protection under the Eleventh Amendment, we will find waiver only where stated “by the most express language or by such overwhelming implication from the test as [will] leave no room for any other reasonable construction.” Murray v. Wil*406son Distilling Co., 213 U.S. 151, 171 (1909). 53 L. Ed. 742; 29 S. Ct. 458. Pág. 673.
¿Puede argumentarse con validez jurídica que la auto inclusión de la presente y actual Asamblea Legislativa de Puerto Rico dentro de la prohibición contenida en el Art. 8.001 de la Ley Electoral no fue voluntaria, inteligente, expresa y con conocimiento de las consecuencias? ¿Debemos presumir, por el contrario, que dicha Asamblea Legislativa no sabía lo que estaba haciendo cuando aprobó dicha pieza legislativa?
Nos parece a nosotros que es obligatoria la conclusión de que la Asamblea Legislativa con motivo, como expresáramos anteriormente, de unas conversaciones y negociaciones que desembocaron en un acuerdo, renunciaron a la posible inmunidad de que gozan respecto a esta materia y consin-tieron expresa y explícitamente a ser fiscalizados por la Comisión Estatal de Elecciones —y por los tribunales-respecto a la prohibición contenida en el Art. 8.001 de la vigente Ley Electoral. (18)
C - La función de los tribunales
En Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 591 (1983), expresó este Tribunal que la “tradición constitucional sostiene el poder de la Rama Judicial para determinar la legalidad de los actos de las Ramas Ejecutiva y Legislativa del Gobierno” y que esto “significa que ni los cuerpos y órga-nos legislativos ni los funcionarios ejecutivos pueden conver-tirse en jueces de sus propios poderes”. (Énfasis suplido.) En Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977) (Juez Trías Monge), se señala que la “Constitución les con-fiere determinadas facultades al Poder Legislativo y al Eje-cutivo, pero la definición de sus contornos y la determinación *407de la validez de su ejercicio son asuntos cuidadosamente reservados a los tribunales”. (Énfasis suplido.)
El tribunal de instancia —correcta o incorrectamente— originalmente resolvió que las vistas aquí en controversia podían ser costeadas con fondos pertenecientes al Pueblo de Puerto Rico por cuanto la difusión de las mismas perseguían un fin público legítimo.
Al serle planteado el problema por segunda vez —en esta ocasión con prueba supuestamente demostrativa de que las vistas habían sido utilizadas con propósito de hacer propaganda político-partidista— con gran juicio entendió que podía y debía, en vista de la jurisprudencia antes citada y dadas las expresas y claras disposiciones del citado Art. 8.001 de la Ley Electoral vigente, retener jurisdicción sobre el caso con el propósito de examinar y posteriormente deter-minar si la parte demandada efectivamente había ejercitado indebidamente o había convertido en ilegítimo aquello a que en sus comienzos tenía derecho.
La mayoría de este Tribunal, por voz del Juez Presidente Señor Trías Monge, expresó que la “tarea de los tribunales en el caso de este género de choque entre la Rama Ejecutiva y Legislativa del gobierno se limita a indagar si se trata de una práctica legislativa legítima, debidamente ligada a alguna de las funciones tradicionales de los parlamentos y sus inte-grantes dentro de un sistema de separación de poderes” (énfasis suplido), práctica cuya evaluación supuestamente “le corresponde al electorado del país” y no a los tribunales, y revocó la decisión emitida por el tribunal de instancia.
Presumiendo únicamente a los fines de la argumentación la corrección de dicha norma, la misma es inaplicable al presente caso en vista de los hechos particulares y específi-cos del mismo. A riesgo de ser repetitivos, nos vemos nuevamente obligados a expresar que la Asamblea Legislati-va de Puerto Rico al aprobar el Art. 8.001 de la vigente Ley Electoral consintió a ser fiscalizada respecto a la materia que nos ocupa, tanto por la Comisión Estatal de Elecciones *408como por los tribunales, al actuar éstos en revisión de las decisiones que emite dicho organismo administrativo. Ello está sostenido no tan sólo por los hechos expuestos en la parte primera de la presente ponencia sino que por el claro y expreso lenguaje a esos efectos del citado Art. 8.001. La con-clusión, nos parece, no puede ser otra.
Examinados objetivamente los hechos del presente caso, la decisión que hoy emite este Tribunal constituye una abdi-cación de los poderes constitucionales de la Rama Judicial. Este Tribunal en el día de hoy le hace un “flaco servicio” al Pueblo de Puerto Rico. En lugar de preservar y fortalecer uno de los pocos logros que sobre sana administración y moral pública se ha conseguido, lo destruye. Al incorrecta-mente autolimitarse en sus poderes constitucionales, este Tribunal sentencia innecesariamente al Pueblo de Puerto Rico a continuar siendo víctima, posiblemente en forma cada día mayor, de una propaganda política desmedida, costeada la misma con fondos públicos. (19)
Por las razones expresadas, confirmaría la resolución y orden emitida por el tribunal de instancia en el presente caso.

(1) 114 D.P.R. 704 (1983).


(2) Y, como veremos más adelante, es ilegal en año de elecciones desde el 1974.


(3) En 1974, dominada tanto la Rama Ejecutiva como la Legislativa por el Partido Popular Democrático, se aprobó la Ley Núm. 1 de 13 de febrero de 1974, conocida como el “Código Electoral de Puerto Rico”. En el 1977, cuando dominaba las dos ramas de gobierno mencionadas el Partido Nuevo Progresista, se aprobó la Ley Núm. 4 de 20 de diciembre de 1977, conocida como la “Ley Electoral de Puerto Rico”. En el 1983, año en el cual las referidas ramas de gobierno eran dominadas por distintos partidos políticos, se aprobó la Ley Núm. 3 de 10 de enero de 1983, ley que enmendó la citada Ley Núm. 4 de 20 de diciembre de 1977.


(4) Como veremos a continuación, se prohibió el uso de los fondos públicos exclu-*396sivamente en año de elecciones a las agencias de gobierno con el propósito de exponer sus programas, proyectos, logros, realizaciones, etc.


(5) Art. 1-001 de la Ley Núm. 1 de 13 de febrero de 1974.


(6) Aun cuando se varió un poco el texto, su contenido básico permaneció inalte-rado. Se dispuso que:
“Artículo 8.001 — Gastos de Difusión Pública del Gobierno.—
“Se prohíbe a las agencias del Gobierno de Puerto Rico, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes. Se exceptúan de esta dispo-sición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
“Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Junta Revisora Electoral.” (Énfasis suplido.)


(7)E1 Senado radicó originalmente el 8 de febrero de 1984 una solicitud y luego, el 13 de febrero de 1984, enmendó la misma. En la solicitud original expuso como único argumento a favor de su solicitud de autorización que dicho “asunto” debía ser exceptuado de la prohibición contenida en el citado Art. 8.001 de la ley por ser el mismo uno de “interés público”. En la solicitud enmendada alegó, adicio-nalmente, que el prohibir las discusiones públicas de los actos legislativos constituía una “... restricción indebida de la función de la Asamblea Legislativa ...”.


(8) Práctica que, por las razones que surgirán más adelante, no es deseable ni aconsejable y que debe ser descontinuada.


(9) Mediante resolución al efecto de fecha 22 de febrero de 1984.


(10) Señaló el tribunal de instancia, en adición, que los argumentos incoados por los electores resultaban ser prematuros y especulativos y que le era difícil a dicho tribunal determinar a priori con algún grado de certeza que el Senado de Puerto Rico iba a utilizar la transmisión televisada de las vistas para propósitos político-partidistas lo cual, según dicho tribunal, sí está taxativamente prohibido por el ci-tado Art. 8.001 de la Ley Electoral.


(11) Con la intervención de los Señores Jueces, Honorables Trías Monge, Torres Rigual, Díaz Cruz, Irizarry Yunqué y Negrón García. El Honorable Juez Asociado Dávila se inhibió. El Juez suscribiente no participó.


(12) Senadores del Partido Nuevo Progresista y ciudadanos particulares radi-caron demandas de intervención para solicitar remedios similares.


(13) El párrafo quinto de la referida moción lee:
“5. También se exige que este Honorable Tribunal, en auxilio de su jurisdic-ción, emita una orden suspendiendo la Resolución y Orden del Tribunal de Instan-cia hasta que se determine finalmente sobre la petición de certiorari.”


(14) Los Señores Jueces Asociados, Honorables Dávila y Negrón García se inhi-bieron. El Juez suscribiente no participó.


(15) Solicitada la reconsideración de dicha resolución, la misma fue declarada sin lugar. Posteriormente se permitió la intervención de los “interventores” a nivel de instancia.


(16) Exceptuándose lo que esté revestido de interés público, etc.


(17) “Waivers of constitutional rights not only must be voluntary but must be knowing, intelligent acts done with sufficient awareness of the relevant circumstances and likely consequences.”


(18) La radicación por parte del Senado de Puerto Rico de la solicitud de autori-zación para transmitir las vistas en controversia constituye una “aceptación” por parte de dicho alto cuerpo de que le cobijan y obligan las disposiciones del citado Art. 8.001.


(19) En cuanto al argumento específico de que las disposiciones del citado Art. 8.001 no son aplicables a los hechos particulares del caso por razón de que, según la mayoría de este Tribunal, lo que en realidad se prohíbe son “anuncios” y la televi-sión de unas vistas públicas sobre un proyecto de ley no constituye la difusión de proyecciones, planes, proyectos, etc., basta decir que el propio Senado de Puerto Rico, al radicar ante la Comisión la solicitud de autorización, así lo concedió y admitió.
El Tribunal aduce lo anterior en la penúltima página de la ponencia mayorita-ria; ello tiene el efecto curioso de hacer total y completamente innecesario (dictum) todo el razonamiento que contienen las primeras veintidós (22) páginas de la opinión mayoritaria.